Case: 18-50877      Document: 00514874739         Page: 1    Date Filed: 03/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 18-50877                            March 15, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARK ANTHONY RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:18-CR-572-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Mark Anthony Rodriguez appeals from the order of the district court
denying his motion to revoke the magistrate judge’s pretrial detention order.
The denial of that motion was not an abuse of discretion. See United States v.
Rueben, 974 F.2d 580, 586 (5th Cir. 1992); United States v. Hare, 873 F.2d 796,
798 (5th Cir. 1989). Accordingly, the order of the district court is AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.